— In action Ho. 1, plaintiffs Lillian and Anna Feinstein sue to recover damages for an assault alleged to have been committed upon them by one of defendant’s employees; and plaintiff Morris Feinstein sues to recover for expenses and loss of services. In action Ho. 2, plaintiff sues to recover damages for loss sustained by him when the defendant cut off its service to his place of business and'residence. Judgment dismissing plaintiffs’ complaints unanimously affirmed, with costs. Ho opinion. Present — Close, P. J., Carswell, Johnston, Adel and Lewis, JJ. [See 270 App. Div. 765.]